Name: Decision of the EEA Joint Committee No 27/1999 of 26 February 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: European construction;  research and intellectual property;  technology and technical regulations
 Date Published: 2000-06-22

 Avis juridique important|22000D0622(12)Decision of the EEA Joint Committee No 27/1999 of 26 February 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 148 , 22/06/2000 P. 0054 - 0054Decision of the EEA Joint CommitteeNo 27/1999of 26 February 1999amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas Protocol 31 to the Agreement was amended by Decision No 54/98 of the EEA Joint Committee of 3 June 1998(1);Whereas it is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include the fifth framework programme of the European Community activities in the field of research and technological development and demonstration (1998 to 2002) (Decision No 182/1999/EC of the European Parliament and of the Council(2));Whereas Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place from the entry into force of the fifth framework programme,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in Article 1(5) of Protocol 31 to the Agreement:"- 399 D 0182: Decision No 182/1999/EC of the European Parliament and of the Council of 22 December 1998 concerning the fifth framework programme of the European Community for research, technological development and demonstration activities (1998 to 2002) (OJ L 26, 1.2.1999, p. 1)."Article 2This Decision shall enter into force on 30 June 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.It shall apply from the entry into force of the fifth framework programme.Article 3This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 February 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 30, 4.2.1999, p. 57.(2) OJ L 26, 1.2.1999, p. 1.